Citation Nr: 0523583	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-17 698A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to May 
1970.  Service in Thailand during the Vietnam conflict is 
indicated by the evidence of record.  The record shows that 
the veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran does not have prostate cancer attributable to his 
military service. 


CONCLUSION OF LAW

The veteran does not have prostate cancer that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service records show that he served as a 
document control clerk assigned to the U-Tapao Air Base in 
Thailand from May 1969 to May 1970.  The service records give 
no indication of service in or visits to Vietnam.  The record 
does not show that the veteran was an air crewman in service.

The veteran's service medical records (SMRs) contain no 
evidence of complaint of or treatment for any form of cancer, 
including prostate cancer, or any prostate problem.  The 
record shows that the veteran was first diagnosed with 
prostate cancer in 2001, more than 30 years after leaving his 
overseas duty station in Thailand and his release from active 
duty.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As noted, the veteran has prostate cancer, first diagnosed, 
according to private medical records supplied by the veteran, 
in 2001.  Thus, there is medical evidence of a current 
disability.  However, the Board notes that the veteran's SMRs 
contain no in-service complaint of or treatment for any form 
of cancer, including prostate cancer, nor is there any 
medical evidence of a nexus between the current prostate 
cancer and any in-service disease or injury.  Thus, service 
connection on a direct basis is not warranted.  38 C.F.R. 
§ 3.303.  

Certain diseases, including prostate cancer, associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even though there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted on a 
presumptive basis for one of these diseases, it must be 
manifested to a degree of 10 percent or more at any time 
after service.  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  However, in order for 
service connection to be thus granted on a presumptive basis, 
the veteran must have actually had duty or visitation in 
Vietnam during the specified time period.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) ("service in the Republic of Vietnam" 
defined as "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam." (emphasis added)).  

The veteran has prostate cancer, first diagnosed in 2001.  
The veteran contends that his prostate cancer is caused by 
exposure to Agent Orange by virtue of military service in 
Vietnam.  

The veteran's military service records show that he was a 
document control clerk assigned to the U-Tapao Air Base in 
Thailand.  The service record gives no indication of service 
in or visits to Vietnam. The veteran claims that the airplane 
on which he traveled to his duty assignment in Thailand 
stopped in Vietnam.  The veteran also claims that he visited 
Vietnam on at least two occasions while serving in Thailand, 
accompanying "the chain of command" on flights to Vietnam 
for the purpose of retaining eligibility for combat pay.  The 
National Personnel Records Center (NPRC) reported that there 
is no evidence that the veteran served in Vietnam, but he did 
serve in Thailand from May 1969 to May 1970.  The information 
provided by the veteran has not permitted corroboration by 
NPRC of any actual visits to Vietnam.  

Without documentation that the veteran actually visited 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, service connection for his diagnosed 
prostate cancer based on presumptive exposure to herbicide 
agents is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Here, none of the evidence, except for the veteran's 
uncorroborated statements that he briefly stopped in Vietnam 
on several occasions, indicates that the veteran visited or 
had duty in Vietnam.  The record shows that the veteran was 
not an air crewman in service, which might have supported the 
claim that he flew into Vietnam with "the chain of 
command."  The award of the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal are not evidence of 
service in Vietnam because these medals were awarded to 
service members who served in Thailand and in offshore waters 
in support of combat operations in Vietnam.  Therefore, on 
the basis of the above analysis, and after consideration of 
all the evidence, the Board finds that the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, six months prior to the veteran's initial unfavorable 
decision, and in a follow-up notification dated in March 
2004.  (Although the complete notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what information 
and evidence not of record that is necessary to substantiate 
the claim, what evidence the veteran was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically asked the veteran 
to identify any additional information or evidence he wanted 
VA to obtain on his behalf.  The RO also provided a statement 
of the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations. 

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and service records, and made several 
inquiries seeking information to corroborate the veteran's 
claims to have been in Vietnam.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


